Draper, C. J.
The assignment of errors in this case contains but one specification. It reads as follows:
“The decision of the trial court is contrary to law.”
This specification may properly be made as a ground for new trial. Burns’ 1946 Repl., §2-2401(6). When so specified it may be presented to this court by an assignment that the trial court erred in overruling the motion for new trial. It may not be independently assigned as error and when such is done no question is thereby presented to this court, and the judgment will be affirmed. Doss v. Yingling (1933), 204 Ind. 571, 185 N. E. 281; Migatz v. Stieglitz (1906), 166 Ind. 361, 77 N. E. 400; Better Taste Popcorn Co. v. Drake (1952), 122 Ind. App. 696, 107 N. E. 2d 801; Parliament v. Taber (1951), 121 Ind. App. 559, 100 N. E. 2d 902; LaSalle Ext. Univ. v. Kronewitter (1949), 119 Ind. App. 341, 86 N. E. 2d 707; Greenwell v. Cunningham (1948), 118 Ind. App. 251, 76 N. E. 2d 684; Flanagan, Wiltrout & Hamilton, §2386, p. 156; Lowe’s Rev. of Works, Vol. IV, §61.139.
So ordered.
Gilkison, J., not participating.
Note. — Reported in 117 N. E. 2d 367.